Citation Nr: 1113155	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-50 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss is related to acoustic trauma in active service.  

2.  Resolving all doubt in favor of the Veteran, tinnitus is related to acoustic trauma in active service.  


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss was incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

2.  The Veteran's current tinnitus was incurred in his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, such as sensorineural hearing loss and tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran asserts service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions due to in-service acoustic trauma.  The Veteran reports that the conditions have been chronic since service.  

The Veteran's military occupational specialty was that of an explosive ordnance disposal specialist.  The Board notes that noise exposure is consistent with the duties and circumstances of being an explosive ordnance disposal specialist.  Therefore, the Board concedes the occurrence of the in-service acoustic trauma.  

On examination prior to entrance to service in October 1966, his ears were normal and the pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
10
5
5
LEFT
20
15
10
10

On annual examination in April 1968, during service, the ears were normal, and pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
5
LEFT
15
10
0
15
10

In an accompanying report of medical history, the Veteran denied having any hearing loss.

On service separation examination in April 1969, the ears were normal, and pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
10
5
10
LEFT
5
0
0
0

In an accompanying report of medical history, the Veteran denied having any hearing loss.

An undated audiogram from an unidentified source revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
30
LEFT
20
15
10
20
45

In an August 2008 VA medical report, the Veteran complained of long-term hearing loss and communication difficulty, especially when talking with a group in a noisy environment.  He also reported constant bilateral tinnitus with an annoyance rating of 8/10.  The audiologist noted that the Veteran was positive for military noise exposure, occupational noise exposure, and tinnitus.  Audiometric examination revealed mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  The audiologist opined that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment.  The audiologist reported that the results of the testing were consistent with aging and noise-induced cochlear pathology.  The audiologist noted that the Veteran's tinnitus was consistent with cochlear pathology.  

On VA examination in October 2008, the Veteran complained of communication difficulty, especially when talking with a group in a noisy environment.  The Veteran reported a positive history of military noise exposure, occupational noise exposure, and tinnitus.  He denied any occupational noise exposure levels.  The Veteran stated that he had constant bilateral tinnitus with onset of "a few years ago."  The Veteran was afforded a VA audiological evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
30
40
LEFT
25
20
20
35
45
  
The examiner diagnosed the Veteran with normal to mild bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military service because there was no evidence in military service hearing loss or tinnitus in the service medical records.  The examiner also stated that military hearing protection was available.  The examiner concluded that the bilateral hearing loss was secondary to occupational noise exposure levels, as there was only a limited two-year history of military noise exposure and a many decades long history of occupational noise exposure levels without hearing protection.  

A December 2009 private audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
20
LEFT
25
15
0
10
25

In the Veteran's February 2009 notice of disagreement and December 2009 VA substantive appeal, he reported that the October 2008 VA examiner had disregarded his statements that he was not provided hearing protection in service after leaving basic training.  He maintained that wearing hearing protection during his duties on the bomb squad would not have been practical because a high level of alertness was required in a combat zone, and hearing protection would have hampered his awareness.  The Veteran also stated that the October 2008 VA examiner had misconstrued his statements regarding occupational noise exposure.  He reported that he had advised the examiner that he had owned a hardware store for over 30 years and that he had not been exposed to any noise exposure other than an object dropping to the floor or a smoke alarm going off.  He indicated that he had also worked for a limited time as a mechanic and a welder but that he had not worked around new construction.  He reported that he had instead worked on residential repairs and that the actual equipment used for welding was not severe in terms of noise.  Regarding his tinnitus, the Veteran clarified that he started experiencing ringing in his ears when a white phosphorus round exploded near him in 1968 while he was cleaning up the Pleiku dump.  He also reported that in 1969, he suffered ringing in his ears for days after an ammunition dump exploded in Qua Nhan.  

Bilateral Hearing Loss

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The Board notes that the October 2008 VA examiner opined that the Veteran's bilateral hearing loss was not caused by service because there was no evidence of hearing loss in service and hearing protection was available for the Veteran's military noise exposure.  The examiner also found that the bilateral hearing loss was secondary to occupational noise exposure levels, as there was only a limited two-year history of military noise exposure and a many decades long history of occupational noise exposure levels without hearing protection.  However, the examiner failed to consider the Veteran's competent statements concerning the onset of hearing loss and continuity of his symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The examiner did not consider the Veteran's statements regarding his lack of hearing protection after basic training in service, nor did that examiner consider the Veteran's statements that he had minimal to no occupational noise exposure.  The examiner also did not acknowledge the prior positive nexus opinion made in August 2008 by the VA audiologist.  Therefore, the Board places little probative value on the examiner's nexus opinion.  

In light of the Veteran's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of bilateral hearing loss, an August 2008 VA opinion finding that the Veteran's bilateral hearing loss was consistent with noise exposure during service, and resolving doubt in the Veteran's favor, the Board finds that the bilateral hearing loss had its onset as a result of the Veteran's period of active service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the issue will be resolved in favor of the Veteran.  Ashley v. Brown, 6 Vet. App. 52 (1993); Massey v. Brown, 7 Vet. App. 204 (1994). 

Accordingly, the Board resolves all doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for service connection for bilateral hearing loss must be granted.  

Tinnitus

The Veteran is indeed competent to testify as to the observable aspects of tinnitus. Tinnitus is a diagnosis based on purely subjective complaints.  Therefore, the Board may accept his statements in this regard as to presence and continuity of symptomatology.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran had reported an onset of his tinnitus of only "a few years ago" at his October 2008 VA examination.  However, the Veteran explained that the VA examiner had misunderstood him and that he had based his opinion on erroneous information regarding the severity of his military noise exposure and occupational noise exposure.  He therefore clarified in February 2009 and December 2009 statements that he had not had any occupational noise exposure and that the actual date of onset of his tinnitus was in 1968 when a white phosphorus round exploded near him during service.  The Veteran's February 2009 and December 2009 statements clarified the date of onset of his tinnitus was in 1968.  Additionally, the Veteran provided a plausible explanation as to why there was a discrepancy in the report of his tinnitus onset date at his October 2008 VA examination.  Therefore, the Board finds that the Veteran's statements concerning the presence and 1968 date of onset of his tinnitus to be credible, thereby providing highly probative evidence in support of his claim.

The Board notes that the October 2008 VA examiner opined that the Veteran's tinnitus was not caused by service because the Veteran had worn hearing protection in service and there was no evidence of tinnitus during service.  However, the examiner's opinion is based on a misunderstanding of the Veteran's level of noise exposure in service and date of onset of tinnitus, and the Board has determined that the Veteran's report of having first experienced tinnitus in 1968 is more credible than the misunderstanding of his tinnitus onset date and level of military noise exposure at his VA examination.  Therefore, the Board places little probative value on the examiner's nexus opinion.  

In light of the Veteran's credible account of having tinnitus since being exposed to acoustic trauma during service and the current diagnosis of tinnitus, and resolving doubt in the Veteran's favor, the Board finds that the tinnitus had its onset as a result of the Veteran's period of active service.  Also, the August 2008 VA audiologist related the tinnitus to noise-induced cochlear pathology, which that audiologist related to noise exposure during the Veteran's service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the issue will be resolved in favor of the Veteran.  Ashley v. Brown, 6 Vet. App. 52 (1993); Massey v. Brown, 7 Vet. App. 204 (1994). 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The competent evidence of record shows that the Veteran's tinnitus had is relating to noise exposure during his active service.  Therefore, the Board concludes that tinnitus was incurred in service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that tinnitus was incurred in service and the Veteran's claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


